Citation Nr: 0832789	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from April 1967 to December 
1970 and from November 1974 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision in which 
the RO, inter alia, denied a TDIU.  The veteran filed a 
notice of disagreement (NOD) in May 2006, and the RO issued a 
statement of the case (SOC) in December 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.

In July 2008, the veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the undersigned agreed to hold the record open for 
30 days so that the veteran could submit additional evidence 
in support of his claim.  Thereafter, the veteran submitted 
additional evidence to the Board, along with a waiver of RO 
jurisdiction .  The Board accepts this additional evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has been granted service connection for 
migraine headaches (rated as 50 percent disabling), sleep 
apnea (rated as 50 percent disabling), chondromalacia of the 
right knee (rated as 10 percent disabling), chondromalacia of 
the left knee (rated as 10 percent disabling), chronic right 
shoulder strain (rated as 10 percent disabling), hypertension 
(rated as 10 percent disabling), and postoperative 
appendectomy scar (rated as 0 percent disabling).  His 
combined rating of 80 percent.3.  The competent evidence is 
at least evenly balanced on the question of whether the 
nature and severity of the veteran's service-connected 
disabilities prevent him from obtaining and retaining 
substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2007).

In this case, veteran has been granted service connection for 
migraine headaches (rated as 50 percent disabling), sleep 
apnea (rated as 50 percent disabling), chondromalacia of the 
right knee (rated as 10 percent disabling), chondromalacia of 
the left knee (rated as 10 percent disabling), chronic right 
shoulder strain (rated as 10 percent disabling), hypertension 
(rated as 10 percent disabling), and postoperative 
appendectomy scar (rated as 0 percent disabling).  As the 
veteran has a disability rated as 50 percent disabling and a 
combined rating of 80 percent, the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  
The remaining question, then, is whether the veteran's 
service-connected disabilities render him unemployable.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, resolving all 
reasonable doubt in the veteran's favor, the criteria for a 
TDIU are met.

The veteran's August 2005 claim indicates that he has a 
college education, and that he worked as a franchise owner of 
a cleaning business until January 2003.

During his hearing, the veteran testified that he last worked 
for 10 to 11 months as a cleaning contractor but lost his 
franchise when he missed work  too much..  He also testified 
that the medication for his migraines, along with his 
medication for other disabilities, makes him sleepy and 
groggy and prevents him from being a machinist.

In connection with his TDIU claim, the veteran underwent a VA 
general medical examination in January 2006 to obtain an 
assessment of  the impact of  his service-connected 
disabilities upon his employability.  Of note, the examiner 
diagnosed the veteran with migraine headaches, frequent and 
not in good control; and low back pain aggravated by a fall 
at work three years ago, noting that the veteran has not 
worked since.  The examiner then opined that "it would seem 
plausible for veteran (sic) to seek sedentary employment if 
not light duty physical employment."

Also of record are two letters from Dr. W., the veteran's 
private treating physician.  In June 2006, Dr. W. opined that 
the veteran's combined disabilities of migraine, sleep apnea, 
and bilateral knee and shoulder pain "render him 
unemployable."

In August 2008, Dr. W. opined that the veteran has several 
medical conditions that negatively affect his ability to 
secure and maintain employment, most seriously his migraine 
headaches.  Dr. W. stated that the veteran suffers from 
severe intractable headaches that he has suffered with for 
over eight years.  Dr. W. noted that the migraines occur 
every two to three days, 10 or more times per month, last 24 
hours or more, and are associated with nausea, vomiting, 
dizziness, and photophobia.  Dr. W. stated that the veteran 
has been treated with multiple medications over the years but 
none has provided any significant relief.  Dr. W. then opined 
that the veteran's migraines are debilitating due to their 
frequency, severity, length, unpredictability, and lack of 
response to treatment "rendering him disabled and 
unemployable."

The Board notes that the VA examiner indicated  that the 
veteran could seek employment,  however, the examiner's 
phrasing, "it would seem plausible," indicates a degree of 
uncertainty, and (as argued by the veteran's representative) 
the examiner did not explicitly address the veteran's ability 
to maintain employment..  Also, while the VA examiner also 
indicated that the veteran's nonservice-connected low back 
disability may have contributed to his unemployment, as 
advanced by the veteran's representative, the examiner did 
not expressly address whether, notwithstanding the back 
problems, his service-connected disability -in particular, 
his migraine headaches-were sufficient to render him 
unemployable.  On the other hand, Dr. W. opined that the 
veteran's service-connected disabilities, particularly his 
migraine headaches, render him unemployable.  In his August 
2008 letter, Dr. W. opined that the veteran's service-
connected migraine headaches alone render him unemployable.  
Although it is unclear to what extent either examiner had 
reviewed the veteran's medical records, apparently, both 
opinions were rendered in light of some medical history 
(albeit, to include that reported by the veteran); hence, 
therefore, neither opinion is more probative in that sense.  
Considering both opinions in light of the above, the Board 
finds that the competent evidence is, at least, evenly 
balanced on the question of whether the nature and severity 
of the veteran's service-connected disabilities prevent him 
from obtaining and retaining substantially gainful 
employment.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b). See also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
criteria for a TDIU are met.




ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


